 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       BRIAN TYRONE ROBERTS,                           No. 1:18-cv-01551-DAD-JDP (PC)
12                         Plaintiff,
13              v.                                       ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS THAT NON-
14       J. DELEON, et al.,                              COGNIZABLE CLAMS BE DISMISSED
15                         Defendants.                   (Doc. No. 24)
16

17

18             Plaintiff Brian Tyrone Roberts is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21             On August 21, 2019, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s non-cognizable claims be dismissed, and that the case go forward

23   only on his claims found to be cognizable in the August 7, 2019 screening order. (Doc. No. 24.)1

24   The findings and recommendations were served on plaintiff and contained notice that any

25   objections were to be filed within fourteen (14) days after service. (Id. at 2.) Plaintiff filed a

26
     1
27     On August 19, 2019, plaintiff filed a notice with the court indicating that he was willing to
     proceed only on those claims found to be cognizable in the screening order and reporting that he
28   did not wish to file an amended complaint. (Doc. No. 22.)
                                                       1
 1   notice indicating that he agreed with those findings and recommendations on August 29, 2019.

 2   (Doc. No. 28.)

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 5   court concludes that the findings and recommendations are supported by the record and by

 6   proper analysis.

 7          Accordingly:

 8               1. The findings and recommendations issued on August 21, 2019 (Doc. No. 24) are

 9                    adopted in full;

10               2. This case will proceed on plaintiff’s excessive use of force claims against

11                    defendants Deleon, Gutierrez, Souvannakham, Lima, and Escalante and on his

12                    failure to protect claims brought against defendants Garcia and Vera;

13               3. All other claims and defendants are dismissed from this action; and

14               4. This case is referred back to the magistrate judge for further proceedings.

15   IT IS SO ORDERED.
16
        Dated:     October 21, 2019
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
